ORDER AND MEMORANDUM *
Following our memorandum decision of this appeal on November 27, 2001, we stayed our mandate pending the final decision by the Supreme Court in United States v. Ruiz,. The Supreme Court has now decided Ruiz in a manner adverse to the sole argument raised by Medina-Hernandez in this appeal. United States v. Ruiz, - U.S. -, 122 S.Ct. 2450, - L.Ed.2d -(2002).
*110We therefore vacate our decision of November 27, 2001, and affirm the judgment of the district court. The mandate shall issue in due course.
PRIOR DECISION VACATED; JUDGMENT AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.